        Case 3:19-cv-00208-GMG Document 10-10 Filed 06/04/20  Page 1 of 6EXHIBIT
                                                           GOVERNMENT      PageID #: 375
                                               US I

                                                                                                        Bureau ofAlcohol                Tobacco
                                                                                                       Firea
                                                                                                   7 79 9    U
                                                                                                            esur'990911teo              1V9     NOrth   Towe r

                                                                                                   Falls     Church Virginia 22043



                                                                                          JUL     11       2012




                                                                                                        mmitfgov
                                                                                                                                                        768075 MAM
              CERTIFIED MAIL
                                                                                                                                                        5300
              RETURN RECEIPT REQUESTED


              Mr     David Milton Frazier II
              DBA       Frazier's        Pawn Shop
              922'North Queen Street

              Martinsburg           West Virginia 25404


              FFL    No       4-55-003-02-211-01768



              Dear    Mi    David Milton Frazier 11


                                                                                                        held with you on July               10 2012      at
              This   letter      is a follow-up to the warning confeience
                                                                                                  25404                      this                   the violations
              40 Compass Point Martinsburg                                 WestVirginia                           During            conference

                                                    the period December 13 2010 to Dec                                                      mler 12 2011 and
              cited during the inspection covering
                                                          the violation s from reoccuning                                                      were discussed
              the necessary corrective action to prevent


                                                                                                 action you
                                                                   violation s and what specific
                                                                           to    comment on       the
              You were        given the opportunity
                                                                                                   violations
                                                        will not reoccur Regarding the f6l1owing
              have taken to 6nsure that the violation s
              27   CM 47821a     27 CFR                  and 27 CFR
                                                               478124 c1              you stated that you
                                                                                                                  478 124 c5
                                                                                  and mainly      attribute          the occurrence       of such   violations   to
                              disclosed violations
              agreed with the
                                                                                                              information prior to
                        to identify        and         correct   the        incorrect incomplete orinaccurate
              failing

                                  the    firearms transaction
              concluding


                                                                                                                                that                     will
                                                                            the                   corrective          actions           your corporation
              During our meeting you desi ribe                                    necessary
                                                                                                                                    will be
                                                          ensure that                            errors omissions or discrepancies
                                                                                                 firture
              institute     in   your daily operations to
                                                                                                                        for the above
                                                                                   The compliance plan that you present
                                                      upon dWovery
              avoided

              referenced
                            or   corrected

                                 violations 6an be summarized as
                                                                 follow6                                         a
                                                                                                       Verify prior to completing     transfer            W
                                                                                                                         on the headers  and
                                                                                 the information called for or requested
              of firearms to non-licensees that                            all


                                            recorded                                correctly
                                                                                                  and accurately
              instructions on the forms are


                                                                                                                                        the
                                                        CFR 478 125 e                     associated to your failure to properly record
              The next violation 27                                                  is

                                                                                                                                and Disposition         Bound Book
                                  and                             of 13 firearms in your Acquisition
              acquisition                 or disposition
                                                                                                                     You   provided the following explanation
              A         D   Bound        Book          in   a timel and correctly manner
                                                                                                                           of entries   into   the Acquisition   and
                        violation          a      You       indicated           that the timely annotation
              for the
                                                                                          As    a corrective          action you have vested the
              Disposition         Bound Book were neglected
                                                               the Acquisition and Disposition                         Bound Book to one of your
                                    es   to maintain
              responsi
                                                                                                         and disposition of
                                  wliom          is   the sole responsible fbi recording the acquisition
              employees
              firearms




                                                                                                                                                                                        0
I   3   111                   FIF   al     III                     I   I   77       P                      III       M                                                RI    I   I   A


                                                                                                                                                                           US00000029
Case 3:19-cv-00208-GMG Document 10-10 Filed 06/04/20 Page 2 of 6 PageID #: 376




                                                                2

   Mr David     Milton Frazier      H
   DBA      Frazier's   Pawn Shop




   FFL   No    4-55-003-02-2H-01768


        then pioceeded to review the necessary           corrective     actions    the implementation          of the
   We
                           control measures to ensure      that the violations       are   not repeated       Furthermore         I
   necessary internal
                                                                                            compliance from our
   advised you that one of the Bureau's prioritie is to obtain voluntary
                                 in partnership and thru ednoation   Finally I made myself available
   industry member by working
                                                                                      Federal
   to you  to assist and answer any questions or
                                                 concerns that you may have regarding

   Firearms laws and regulations           promulgated thereunder



                                                                              impact law enforcement's
                                                cited   could                                                    ability     to
   The yjolation s for which you were                           adversely

  Teduce    violent   crime and protect the public        You    are   reminded    that-future      violations repeat or

                                                 and may               in the revocation      of your license       You may
                could be viewed as willful                  result
   otherwise

   anticipaf6 further    inspections to ensure your compliance


                                                                                                      as   a licensee   or   if
  Please contact      us if you have    any questions    concerning        yo-gr responsibilities

                 fixther   clarification    about particular requirements of Faderalfireatms laws
  you require


                                                    Siricerely      yons




                                                 Marco'Antonio         M
                                                    Area Supprviso

                               Falls    Ch4ch JU Jnd stry perations Area                   Office




  c   Federal Firearms Licensing Center

      Washington Field Division
      Falls   Church    M 10    Area Office




                                                                                                                                      US00000030
Case 3:19-cv-00208-GMG Document 10-10 Filed 06/04/20 Page 3 of 6 PageID #: 377
                                                                                 1U S Depaitment                of Justice




                                                                                 Bureau of Alcohol Tobacco

                                                                                 Fireanns          and   E
                                                                                  Falls   Church   111   10IT 10sives
                                                                                                              ield Officz


                                                                                 7799 Leesburg Pike SuiteiOSO North             Tower

                                                                                  Falls            Virginia     22043
                                                                                          Church




                                                                                 www atf gov



                                                                                                                         76807-5 mam
                                                                    JUL   10    2012
                                                                                                                         5300



    CERTIFIED MAIL
   RETURN RECEIPT REQUESTED


   Mr    David Milton Frazier                   H
   DIB A       Frazier's     Pawn Shop
   922 North Queen            Street


   Martinsburg West Virginia 25404



   FFL    No     4-55-003-02-2H-01768



   Dear     Mr DavidMilton                 Frazier II


                                                                            the period of
   During a recent compliance inspection your firearms business covering
                                                                 at


   December 13 201 0 to December 12 2011 you were     cited for violations of 27 Code of Federal

   Regulations Part 478 A copy
                               of the Repott of Violations Form 5030 5 issued at the time of

   the inspection       is   enclosed



                                                                                Firearms and
   All violations were      explained to you by the Bureau of Alcohol Tobacco
                                   fully

                                                       Eileen Valls and Beth Given   You indicated
   Expl6sives ATF Industry Operations Investigators
                                                             and regulations You  ftuther indicated
   that you understood the requirements of the firearms laws

   that corrective      actions
                                        would be taken          to    eliminate future violations



   The records you are required                     to   maintain and the business operations you conduct                         are   important

   to   law enforcement            in   our continuing         effort to reduce        violent     crime and protect the public              It   is



                                                            Federal laws and regulations that govern your firearms
   essential    that   you comply with                all

                                                                                                                        and ensure   that
   business      This   is   critical      to   carrying out our mission to protect the public

   criminals do not gain access                  to      fir anns     ATF   appreciates       the efforts        you and other industry

   members make          in this        area and         we   look forward to continuing             to    wofk with you in        that   regard



                                        retention         of your Federal firearms          license            conditioned     upon your
   You    are   reminded      that                                                                        is



   compliance with Federal laws and regulations                                Any   future   violations          either    repeat or otherwise

                                                                      in the revocation of your license                     Please ensure that
   could be viewed as willful                   and   may result
   future   compliance        is    acl eved




                                                                                                                                                       US00000031
Case 3:19-cv-00208-GMG Document 10-10 Filed 06/04/20 Page 4 of 6 PageID #: 378




        D6vid7l4ifton'F      orJI

   D B Apra e'r spawn-Shop


  FLlqo45 OQ3-0172H-01 68


      4o dtyoi i hac afty qiiostions-f Pgarding tlj   ffai               ontactMarc
                                                             t r p4 jip uqw     I     0   A1   mz   4t'701-287
                                                  I




   1 130                                      I
                                                                I   I




   Emlosiire



  G    Federal Fiiearnt Licefising Center

      Talls Church Mea Offibe




                                                                                                                 US00000032
Case 3:19-cv-00208-GMG Document 10-10 Filed 06/04/20 Page 5 of 6 PageID #: 379
                                                                                V8 bep4rt ient                     of Justice



                                                                                Buied-4 ofAlc6h6l                    Tbbacco
                                                                                Firearms ahd
                                                                                                           Explosives
                                                                                FaHs'Cfidrch        111    01 Wd Offic-6
                                                                                                          10   i




                                                                                79 9      Leesburg Pike      Suite    1050 NorthTower
                                                                                11 alls   Churc14   Virginia       22043




                                                                                www atf gov



                                                               AN 16            2012                                            768075 mana
                                                                                                                                5300



  CERTIFMD MAII
   UTURN UQEIPT                    REQV9STED

   W     David        Milt Fiazierff
  bBA          Fra2 iei's    Pawn Shop
   921   North Queep'Street

   Martinsburi          West Yginia 25 404


   FFL   No 455-0 03-02 2H-01768

   664M          David Mlton Fka idi                 I
                                                   Misj                               firearms        business             covednk          the                of
  Du4ng         a tecent         compliance              p eiction    at     your                                                                   period
                                                                                                                                            of'27     Code      of
  1jecember           13   201 0 thrqugh Detember 12                    2QM         ypq    weire     cited     for violations


  Fedl'Rdguiationj                 mat 478          The7 d-ofati6fi wdfd disbu 96d With Y6ii dfifffig                                   the-ifl    P66tioh      A
                                                                                            th6     time of the inspectioia                  is   enclosed
  c6py-of      tfie   Rep6rt ofyiolafions'poirp IS030 5igsiiedat



  You should beawafe4hat aay                       willful   violations of the Giin Control Act rbay result in revocatioii

  of   y6-qr   Federalfirearms li pnsz                 As    aiesult of the recentIV                 cited     violations          it   i    ihiportant      that

                                                                                       f6und        The conference               will be held on
  we have       a-meeting with you to discuss the violatioil                                                                                              july

  TO    2012     at   10 00AM       at   40   Compass'Point 14burg                              West Virginia 25404                         The agenda         for


  thb                   will'include      a discussion          bf the       rqasons      for   the violaficids                 a review          of the lek    al
    peetihg
  requirements and                a discussion         of step        to     b6 taken        by you          to     ensure        future          compliance

  Although        we do not believe           it    necessary 1 gal counsel                 may       assist
                                                                                                                   you     at   your        own    expense      if


                            Pidase bridg a do MPjliance pIan with-youi documentation                                       verifying the correctiv
  you so choose
  actions      you haye taken orwill-implemen t-to                     ensfird fUture        compli nce



  The ke6ords you arerequiredto                      maffitain       and thebusiness bperations                      you-4jonduct            are    imp6rtant

                                                                                                      crime and protect the public                        It    is
  to   law   enforcement in our conthiuing                   effoi-t    to    reduce violent

                                                                                    and regulAtions                 thaf                             fireahns
  essential      that      y6u    comply with          all   Federal        laws                                            govern your
  busihessto aid in this effort to cohibat vl'016ht crime



  We    will    conduct a        f6llow-uly   inspection in          tlie    buturd       Any   Violffioiis          either iepeat or otherwise

  could be viewedap4illful                and may-resultjft the rerocafion                      of your licdnse




                                                                                                                                                                     US00000033
Case 3:19-cv-00208-GMG Document 10-10 Filed 06/04/20 Page 6 of 6 PageID #: 380




                                                             2

  T     David Milton Frazier        11


  DBA     Frazier's    Pawn Shop


  FFL   No     4-55-003-02-21-1-01768



                                                                                                              confirm this
  Please contact    Industry      Operations Investigator        Eileen Valls   at   304      616-4140   to

                                                                                                              look forward
                                                    you may have regarding
                   and to ask any questions                                          this   conference   I
  appointtnent

  to meqting with you to resolve these issues




                                                  Marco Antonio Muhaiz
                                                    Area Supervisor

                                          falls   Church   111   10   Axe a qffice



  Enclosure



  c   Federal Firearms Licensing         Center

      Washington Fieldbivision
      Falls   Church   111   10   Area Office




                                                                                                                             US00000034
